Opinion
Restani, Judge:
This matter is before the court following a remand determination. Remand herein was ordered in Zenith Elecs. Corp. v. United States, Slip Op. 94-148 (Sept. 21, 1994).
The issues raised by plaintiffs, relating to a cap on the adjustment to U.S. price for VAT and belated correction of clerical errors, have been resolved against plaintiff. See Zenith Elecs. Corp. v. United States, Slip Op. 95-38 (Mar. 13, 1995).
*378As to Samsung’s objection to treatment of warranty expenses, Commerce misperceived the court’s direction. With regard to the labor component of warranty expenses for this product in these factual circumstances, the court considers this a settled issue. It finds insufficient reason to create an inconsistency in the applicable jurisprudence. Thus, AOC Int’l, Inc. v. United States, 13 CIT 716, 721 F. Supp. 314 (1989), which has not been factually distinguished, is to be applied.1 Furthermore, Commerce has not offered a reason that is compatible with AOC for treating other components of the warranty expenses as indirect expenses. While such reasons may exist, it is time to bring these proceedings to a conclusion. Accordingly, in this case warranty expenses are to be treated as direct expenses for purposes of the circumstances of sales adjustment. Commerce is permitted thirty days to complete the remand.

 In connection with a forwarding expense adjustment in a related review the court suggested that Commerce reconsider its entire direct versus indirect expenses test. The result of the reconsideration is inconsistent with AOC’s reasoning as to warranty expenses. The court did not intend to permit Commerce to reject AOC in resolving the warranty expense issue here.